Citation Nr: 1426249	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-17 366	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and P.D., Jr.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran served on active duty from June 1944 to August 1945.  He was a World War II combat Veteran.  He died in March 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In November 2011 the Board remanded the case for further development, which has been completed.


FINDINGS OF FACT

1.  The Veteran died in March 2007, and the death certificate lists the causes of death as renal failure and pneumonia due to ischemic stroke.

2.  The Veteran's renal failure and pneumonia due to ischemic stroke were not incurred in service nor otherwise related to service.




3.  The Veteran's service-connected disabilities at the time of his death were residuals of frozen feet, lumbosacral spondylosis, and posttraumatic stress disorder, and a service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death.

4.  At the time of his death, the Veteran had not been rated permanently and totally disabled or unemployable as a result of service-connected disabilities for a period of 10 years or more; the Veteran was not rated unemployable or permanently and totally disabled as a result of service-connected disabilities for a five year period immediately following service separation; the Veteran was never a prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013).

2.  The criteria for dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify


When VA receives a complete or substantially complete application for benefits, VA will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate a claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.   

In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  

The RO provided VCAA notice by letter in December 2011 letter.  The notice did not include a statement of the conditions for which the Veteran was service connected at the time of his death.  However, the statement of the case issued in April 2009 did include such statement.  The claim was then readjudicated as evidenced by the supplemental statement of the case issued in August 2012, which again referred to the service-connected disabilities.  



The Board finds substantial compliance with the VCAA notice, because the Appellant's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected as the Appellant subsequently had the opportunity to submit additional argument and evidence in support of her claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA and private medical records. 

VA obtained medical opinions regarding the cause of death.  The Board finds that the medical opinions to the extent relied on are adequate as the opinions are predicated on a review of the Veteran's history and the opinions expressed are by medical experts, who have applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).


According to the death certificate, the Veteran died in March 2007 at the age of 80.  The immediate cause of death was renal failure and pneumonia due to ischemic stroke. 

The Veteran served in Belgium during the Battle of the Bulge and was service connected for residuals of frozen feet, rated as 50 percent disabling.  His other service-connected disabilities were lumbosacral spondylosis and posttraumatic stress disorder.  The combined disability rating was 70 percent.

Before February 2007, the Veteran's health problems included nonservice-connected left-sided cerebrovascular accident with right hemiparesis, coronary artery disease, hypertension, diabetes, and abdominal aortic aneurysm. 

In March 2007, the Veteran was hospitalized for resection of a left parotid mass, identified by biopsy as squamous cell carcinoma.  The postoperative course was complicated by labile pulse and blood pressure, as well as agitation.  The Veteran subsequently developed respiratory failure and acute renal failure and died in the hospital.  

The Appellant, the Veteran's surviving spouse, the Veteran's son assert that the service-connected frozen feet residuals resulted in circulatory problems that contributed to the Veterans' stroke and renal failure.

A VA physician reviewed the file in December 2011 and stated that the Veteran's service-connected disabilities would not have caused or contributed to his cerebrovascular accident, pneumonia, or renal failure.  The physician did not provide any rationale.


In February 2014, the Board obtained an opinion from a VHA Doctor of Osteopathy, who reviewed the Veteran's file.  

After summarizing the Veteran's medical history and the circumstances of the final hospitalization, the VHA expert stated the service-connected conditions, including residuals of frozen feet, are less likely than not contributory to the cause of the Veteran's death due to renal failure, pneumonia, and stroke, because cold injuries to the extremities are localized injuries to the affected area and would not be responsible for the ischemic stroke, the renal failure, or pneumonia. 

The VHA expert expressed the opinion that the service-connected conditions, including residuals of frozen feet, were less likely than not resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other diseases, primarily causing death.  There was no causal connection between the service-connected disabilities and theVeteran's death, because the service-connected disability of frozen feet did s not materially affect the vital organs involved in the patient's death and would not be held to have contributed to his death.  

There is no competent medical evidence of record showing that the cause of death was related to service or to any of service-connected disability.  Private and VA records contain no link between renal failure, pneumonia and stroke, the immediate causes of the Veteran's death, and service.  Also, the VHA expert provided a definitive opinion that the Veteran's service-connected disabilities did not cause or contribute to the cause of death.  The VHA expert opinion is persuasive.    

The Appellant has not submitted any medical evidence to support the claim.  As for the lay evidence, the Appellant and her son as lay persons are competent to offer an opinion on a simple medical condition.  


The question then is whether the Appellant and her son as lay persons are competent to offer an opinion on the cause of the Veteran's death.  

The cause of the Veteran's death is not a simple medical question, because the cause of death cannot be determined by a lay person based on mere personal observation.  And no factual foundation has been established to show that the Appellant or her son is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of death. 

For this reason, the lay opinions of the Appellant and her son are not competent evidence and cannot be considered as competent lay evidence favorable to claim.

The competent, probative evidence of record shows that the Veteran's death is not related to service or his service-connected disabilities. 

The preponderance of evidence is against the claim; there is no doubt to be resolved and service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b).  

38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 , VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes:

If the Veteran's death was not the result of his own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  


Or the Veteran was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death. 38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability. 

The Veteran's combined disability rating was 70 percent and he was not in receipt of a total disability rating based on individual unemployability.  Thus, he was not in receipt of compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, was not rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death, and there is no indication in the record, or an assertion by the appellant, that the Veteran was a POW.  Given the foregoing, the Board finds that the Appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied as a matter of law.

ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


